Hill, J.
1. When goods arc delivered to a carrier for transportation, it is the duty of the carrier to safely transport and deliver them to the point of destination. If the goods are damaged in transit, but still remain of substantial value, the consignee can not reject the goods, but must receive them, and may, if damaged negligently, sue and recover from the carrier for any damage sustained. If, however, the goods are so damaged as to be worthless, or are useless for the purpose for which they are intended, then the consignee can reject and refuse to receive them, and hold the carrier liable for their value. Wilensky v. Central Ry. Co., 136 Ga. 889, 894 (72 S. E. 418, Ann. Cas. 1912 D, 271).
2. Under the circumstances stated in the foregoing note, it would be competent for the consignee and the carrier to enter into a contract by which the latter was to carry, without compensation, such goods from the point of destination, where there were no facilities for' repairing them, back to the point of shipment, so that the shipper could have the damage properly repaired and thus lessen the damage to the carrier; and under such circumstances this contract would not be in contravention of public policy as declared by the Civil Code (1910), § 2629, and by the rules of the Railroad Commission, which forbid any railroad corporation fromi making any unjust discrimination in its rates or charges of toll, or in compensation for the transportation of passengers or freights of any description; and would not be an unjust discrimination so as to render the contract void. Such a contract, made by the claim agent of the carriel-, whose duty it is to adjust claims for damages sustained by shipment, and ratified by the carrier in returning the goods, would be binding. Judgment reversed.

All the Justices concur.